FLETCHER, Judge
(concurring in the result):
I concur in the result.
The reason a majority of the Court retreated from the per se rule espoused in United States v. Beeker, 18 U.S.C.M.A. 563, 40 C.M.R. 275 (1969), was the decision in Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971). We stated in United States v. Moore, 1 M.J. 448, 450 (C.M.A.1976):
What Relford makes clear is the need for a detailed, thorough analysis of the jurisdictional criteria enunciated to. resolve the service-connection issue in all cases tried by court-martial. A more simplistic formula, while perhaps desirable was not deemed constitutionally appropriate by the Supreme Court. It no longer is within our province to formulate such a test.
Judge Cook, concurring in United States v. Moore, supra at 451, stated:
In my opinion, the Supreme Court perceived not only the military situs of the commission of an offense as justification for court-martial jurisdiction, but also the existence of a military relationship between the accused and the victim of his crime.
Earlier, the majority in United States v. Uhlman, 1 M.J. 419 (C.M.A.1976), found' that the status of the victim, being military, was the first prerequisite to jurisdiction with the military.
What we have not done is ignore the Supreme Court of the United States and draw assumptions and/or presumptions from the fact that both parties were in the military. What we have done with consistency, where there is an evidentiary showing on the record that both parties were members of the military and other evidence once again on the record that the Relford requirements were met, was to hold there was jurisdiction for courts-martial.1
The majority states in the last sentence of their last footnote that “we do not today return fully to the Beeker holding,” but I suggest the majority opinion is a homograft of Beeker. I would further suggest that the rationale, excluding the references to drugs, is viable as to any crime where both parties are members of the military.
I make one further observation. This case, along with United States v. Courts, 9 M.J. 285 (C.M.A.1980), and United States v. Mack, 9 M.J. 300 (C.M.A.1980), discloses to me a lessening of the requirement that the Government fulfill its obligation under the law to meet the letter of the law.
In this case it takes the calling of one additional witness, either the accused’s immediate commanding officer or the victim’s, and tendering to that person these two questions:
“Do you have an opinion as to whether the acts charged here had an effect on the efficiency of your unit?” If the answer is yes, then, “Please state what this effect is?”
Situs of the alleged acts becomes immaterial when the answer envelopes the assumed effect of drugs on the military, as set forth in the majority opinion.
In United States v. Courts, supra,2 the calling of one additional witness could satis*354fy the rule as to the foundation necessary for the evidence to be admissible.
In the case of United States v. Mack, supra, 3 it takes three additional lines on the form of acceptance of Article 15 discipline:
1. I do/do not desire to be counseled by an attorney as to my procedural rights.
Signature
2. I talked with Lawyer_on
Signature
3. I understand my procedural rights as explained to me by Lawyer:--
Signature
With these additions on the record, the letter of the law, in my view, would be met.
I concur in the result in this case, because the uncontroverted evidence on the record discloses that the appellant was told at the time of the purchase that the drugs were to be taken onto a military base. This conclusion follows the law4 as set forth by this Court, and the Supreme Court of the United States.

. United States v. Cornell, 9 M.J. 98 (C.M.A. 1980); United States v. Strangstalien, 7 M.J. 225 (C.M.A. 1979); United States v. Cruz, 5 M.J. 286 (C.M.A. 1978); United States v. Thomas, 4 M.J. 96 (C.M.A. 1977); United States v. McCarthy, 2 M.J. 26 (C.M.A.1976). -I have not attempted to catalogue all the cases on this exact question.


. See United States v. Courts, 9 M.J. 285 (C.M.A.1980) (Fletcher, J., dissenting).


. See United States v. Mack, 9 M.J. 300 (C.M.A.1980) (Fletcher, J., dissenting).


. See n. 1.